Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status
This instant application No. 17/525843 has claims 1-20 pending. The effective filing date of this application is 03/27/2015.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11 and 12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 11 and 12 each depends on claim 8 and cites “the processors of the plurality of storage nodes” while claim 8 does not cites any of processors. Therefore, there is insufficient antecedent basis for this limitation in the claims 11 and 12.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (2016/0170850) hereafter Williams and further in view of Vincent et al (2015/0278243) hereafter Vincent. 
Regarding claim 1, Williams discloses A storage system (Williams: Fig.1) comprising: 
a plurality of storage nodes comprising storage memory (Fig.1:’ Storage Devices 102 with Data Storage Unit 114’); and 
a plurality of authorities associated with the storage nodes (Fig.1:’ Storage Devices 102 each has a Controller 112’, <examiner note: Controller 112 controls read and write to the  storages devices and being interpreted as authority>), the plurality of authorities controlling data and metadata of two or more logical storage arrays as a configuration of the plurality of storage nodes ([0025]: “Each storage device 102.sub.1, 102.sub.2 . . . 102.sub.n includes a controller 112 that manages the writing of data to one or more data storage units 114….The controller 112 maintains write operation status 300 having information on the status of write requests sent by the host system 100”; [0030]: “If a write operation involves writing portions of a data unit to multiple of the storage devices 102.sub.1, 102.sub.2 . . . 102.sub.n, then there may be multiple write status entries 200, for each write operation, each of these entries providing the status for the identified write operation with respect to one of the storage devices 102.sub.1, 102.sub.2 . . . 102.sub.n having received data for the write operation tag 202”, <examiner note: after receives each write command from the host, the controller maintain write status having information about the status of write requests. Here, the controller controls data and metadata> ), wherein at least one of the plurality of storage nodes include differing types of solid state memory ([0026]: “In one embodiment, the storage devices storage device 102.sub.1, 102.sub.2 . . . 102.sub.n may comprise a solid state drive (SSD), flash drive, etc. For SSD implementations, the data storage units 114 may comprise NAND dies of flash memory cells. In one embodiment, the NAND dies may comprise a multilevel cell (MLC) NAND flash memory that in each cell records two bit values, a lower bit value and an upper bit value. Alternatively, the NAND dies may comprise single level cell (SLC) memories or three bit per cell (TLC) memories”).
Williams does not explicitly disclose two or more logical storage arrays.
However, Vincent discloses two or more logical storage arrays (Vincent: Fig. 5: data group 510A, 510B, 510C and 510D).
Disclosures by Vincent and Williams are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata taught by Williams to include assigning a access node to control read/write to storage nodes disclosed by Vincent. The motivation for assigning a access node to control read/write to storage nodes by paragraph [0078] of Vincent is for maintaining high availability, high durability storage service in storage nodes.

Regarding claim 14, these claims limitations are significantly similar to those of claim 1, and, therefore, are rejected on the same grounds.

Regarding claim 2, Vincent further discloses The storage system of claim 1, wherein the plurality of storage nodes comprises one or more compute nodes that are assignable to a logical storage array and re-assignable to another logical storage array (Vincent: Fig. 5: data group 510A, 510B, 510C and 510D; <examiner note: each of the data group 510A, 510B, 510C and 510D assigned an access node (interpreted as compute note) that controls read/write requests to storage node of the group>).
Disclosures by Vincent and Williams are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata taught by Williams to include assigning a access node to control read/write to storage nodes disclosed by Vincent. The motivation for assigning a access node to control read/write to storage nodes by paragraph [0078] of Vincent is for maintaining high availability, high durability storage service in storage nodes.

Regarding claim 15, these claims limitations are significantly similar to those of claim 2, and, therefore, are rejected on the same grounds.

Regarding claim 3, Vincent further discloses The storage system of claim 1, wherein the plurality of storage nodes comprises a plurality of storage-only nodes or storage and compute nodes that are each assignable to a logical storage array and re-assignable to another logical storage array (Vincent: Fig.5: data groups 510. <examiner note: each of the data group 510A, 510B, 510C and 510D assigned an access node (interpreted as compute note) that controls read/write requests to storage node of the group>).
Disclosures by Vincent and Williams are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata taught by Williams to include assigning a access node to control read/write to storage nodes disclosed by Vincent. The motivation for assigning a access node to control read/write to storage nodes by paragraph [0078] of Vincent is for maintaining high availability, high durability storage service in storage nodes.

Regarding claim 16, these claims limitations are significantly similar to those of claim 3, and, therefore, are rejected on the same grounds.

Regarding claim 4, Vincent further discloses The storage system of claim 1, wherein the plurality of authorities are configurable for data striping across storage nodes assigned to a first logical storage array (Vincent: Fig.5: data group 510B) and data striping across storage nodes assigned to a second logical storage array (Vincent: Fig.5: data group 510D), and configurable for data striping across storage nodes assigned to both the first logical storage array and the second logical storage array (Vincent: Fig.5: data group 510A or 510C).
Disclosures by Vincent and Williams are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata taught by Williams to include assigning a access node to control read/write to storage nodes disclosed by Vincent. The motivation for assigning a access node to control read/write to storage nodes by paragraph [0078] of Vincent is for maintaining high availability, high durability storage service in storage nodes.

Regarding claim 5, Vincent further discloses The storage system of claim 1, wherein a first set of authorities and associated metadata, control and data striping of a first logical storage array are isolated from a second set of authorities and associated metadata, control and data striping of a second logical storage array (Vincent: Fig.5: data group 510A and 510B).
Disclosures by Vincent and Williams are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata taught by Williams to include assigning a access node to control read/write to storage nodes disclosed by Vincent. The motivation for assigning a access node to control read/write to storage nodes by paragraph [0078] of Vincent is for maintaining high availability, high durability storage service in storage nodes.

Regarding claim 17, these claims limitations are significantly similar to those of claim 5, and, therefore, are rejected on the same grounds.

Regarding claim 7, Vincent further discloses The storage system of claim 1, further comprising: each of the two or more logical storage arrays configurable to function as both a storage array and a computing facility to execute one or more applications (Vincent: Fig.5: data groups 510).
Disclosures by Vincent and Williams are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata taught by Williams to include assigning a access node to control read/write to storage nodes disclosed by Vincent. The motivation for assigning a access node to control read/write to storage nodes by paragraph [0078] of Vincent is for maintaining high availability, high durability storage service in storage nodes.

Regarding claim 19, these claims limitations are significantly similar to those of claim 7, and, therefore, are rejected on the same grounds.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Vincent as applied to claim 1 and 14 respectively above, and further in view of Limaye et al (7464378) hereafter Limaye.
Regarding claim 6,  Williams and Vincent do not explicitly disclose all exact limitation of claim 6.
However, Limaye discloses The storage system of claim 1, wherein at least a subset of the plurality of authorities and associated metadata, control and data striping are shared across a first logical storage array and a second logical storage array (Limaye: Fig. 1A: Logical Cluster 14(1) and Logical Cluster 14(3) share application 12(1) and 12(3)).
Disclosures by Limaye, Williams and Vincent are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata taught by Williams/Vincent to include relocating resources that shared between nodes disclosed by Limaye. The motivation for relocating resources that shared between nodes by column 1: lines12 to 21 of Limaye is for providing high availability without interrupting even if one of the nodes included in the cluster fails.

Regarding claim 18, these claims limitations are significantly similar to those of claim 6, and, therefore, are rejected on the same grounds.

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams on view of Hayasaka et al (2017/0344313) hereafter Hayasaka and further in view of Vincent,
Regarding claim 8, Williams discloses A storage system, comprising: 
a plurality of storage nodes (Williams: Fig. 1: Storage Devices 102) comprising storage memory and a plurality of authorities (Williams: Fig.1: Storage Devices 102 each has a Controller, <examiner note: Controller 112 controls read and write to the  storages devices and being interpreted as authority>) greater in number than the plurality of storage nodes; and 
the plurality of storage nodes to: 
configure the plurality of storage nodes as two or more logical storage arrays ([0025]: “Each storage device 102.sub.1, 102.sub.2 . . . 102.sub.n includes a controller 112 that manages the writing of data to one or more data storage units 114”); and 
control, by the plurality of authorities, data and metadata of the two or more logical storage arrays (Williams: [0025]: The controller 112 maintains write operation status 300 having information on the status of write requests sent by the host system 100”; [0030]: “If a write operation involves writing portions of a data unit to multiple of the storage devices 102.sub.1, 102.sub.2 . . . 102.sub.n, then there may be multiple write status entries 200, for each write operation, each of these entries providing the status for the identified write operation with respect to one of the storage devices 102.sub.1, 102.sub.2 . . . 102.sub.n having received data for the write operation tag 202”, <examiner note: after receives each write command from the host, the controller maintain write status having information about the status of write requests. Here, the controller controls data and metadata>), wherein at least one of the plurality of storage nodes include differing types of solid state memory (Williams:  [0026]: “In one embodiment, the storage devices storage device 102.sub.1, 102.sub.2 . . . 102.sub.n may comprise a solid state drive (SSD), flash drive, etc. For SSD implementations, the data storage units 114 may comprise NAND dies of flash memory cells. In one embodiment, the NAND dies may comprise a multilevel cell (MLC) NAND flash memory that in each cell records two bit values, a lower bit value and an upper bit value. Alternatively, the NAND dies may comprise single level cell (SLC) memories or three bit per cell (TLC) memories”).
	Williams does not disclose the plurality of authorities being greater in number than the plurality of storage nodes and two or more logical storage arrays.
	However, Hayasaka discloses the plurality of authorities being greater in number than the plurality of storage nodes (Hayasaka: Fig. 4: Nodes A and B each has Storage service processing unit  and copy management processing unit”; <examiner note: each of the cluster in Hayasaka includes service processing unit  and copy management processing unit. The storage service processing unit receives a data update request and stores the update data into the own node while the copy management processing unit controls the copy management processing unit of the other node to copy the update data into the other node. Here, Node A and Node B, each includes two processing units (e.g. service processing unit  and copy management processing unit) that makes the total of four processing units greater in number than storage nodes>).
Disclosures by Hayasaka and Williams are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata taught by Williams to include a cluster including nodes each having two processing units disclosed by Hayasaka. The motivation for having two processing units by paragraph [0002] of Hayasaka is for storing data of its own and storing data of a different node to create a high availability cluster.
Hayasaka does not explicitly disclose two or more logical storage arrays.
However, Vincent discloses two or more logical storage arrays (Vincent: Fig. 5: data group 510A, 510B, 510C and 510D).
Disclosures by Vincent, Hayasaka and Williams are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata in a high availability cluster taught by Williams/Hayasaka to include assigning a access node to control read/write to storage nodes disclosed by Vincent. The motivation for assigning a access node to control read/write to storage nodes by paragraph [0078] of Vincent is for maintaining high availability, high durability storage service in storage nodes.
	
Regarding claim 9, Vincent further discloses The storage system of claim 8, wherein the plurality of storage nodes are further to: 
assign each of one or more of the plurality of storage nodes as a compute node to a logical storage array; and reassign each of the one or more of the plurality of storage nodes, as the compute node, to another logical storage array (Vincent: Fig. 5: data group 510A, 510B, 510C and 510D, <examiner note: each of the data group 510A, 510B, 510C and 510D assigned an access node (interpreted as compute note) that controls read/write requests to storage node of the group>).
. Disclosures by Vincent, Williams and Hayasaka are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata in a high availability cluster taught by Williams/Hayasaka to include assigning a access node to control read/write to storage nodes disclosed by Vincent. The motivation for assigning a access node to control read/write to storage nodes by paragraph [0078] of Vincent is for maintaining high availability, high durability storage service in storage nodes.

Regarding claim 10, Vincent further discloses The storage system of claim 8, wherein the plurality of storage nodes are further to: assign each of one or more of the plurality of storage nodes as a storage-only node or storage and compute node to a logical storage array; and reassign each of the one or more of the plurality of storage nodes as the storage-only node or storage and compute node to another logical storage array (Vincent: Fig.5: data groups 510).
Disclosures by Vincent, Williams and Hayasaka are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata in a high availability cluster taught by Williams/Hayasaka to include assigning a access node to control read/write to storage nodes disclosed by Vincent. The motivation for assigning a access node to control read/write to storage nodes by paragraph [0078] of Vincent is for maintaining high availability, high durability storage service in storage nodes.

Regarding claim 11, Vincent further discloses The storage system of claim 8, wherein the processors of the plurality of storage nodes are further to: 
isolate a first set of authorities and associated metadata, control and striping of a first logical storage array from a second set of authorities and associated metadata, control and data striping of a second logical storage array (Vincent: Fig.5: data group 510A and 510B).
Disclosures by Vincent, Williams and Hayasaka are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata in a high availability cluster taught by Williams/Hayasaka to include assigning a access node to control read/write to storage nodes disclosed by Vincent. The motivation for assigning a access node to control read/write to storage nodes by paragraph [0078] of Vincent is for maintaining high availability, high durability storage service in storage nodes.

Regarding claim 13, Vincent further discloses The storage system of claim 8, wherein the plurality of storage nodes are further to: execute one or more applications in one of the logical storage arrays to function as both a storage array and a computing facility (Vincent: Fig.5: data groups 510).
Disclosures by Vincent, Williams and Hayasaka are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata in a high availability cluster taught by Williams/Hayasaka to include assigning a access node to control read/write to storage nodes disclosed by Vincent. The motivation for assigning a access node to control read/write to storage nodes by paragraph [0078] of Vincent is for maintaining high availability, high durability storage service in storage nodes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Hayasaka on view of Vincent as applied to claim 8 above, and further in view of Limaye.
Regarding claim 12, the combination of Williams, Hayasaka and Vincent do not disclose all exact limitation of claim 12.
However, Limaye discloses The storage system of claim 8, wherein the processors of the plurality of storage nodes are further to: share at least a subset of the plurality of authorities and associated metadata, control and data striping across a first logical storage array and a second logical storage array (Limaye: Fig. 1A: Logical Cluster 14(1) and Logical Cluster 14(3) share application 12(1) and 12(3)).
Disclosures by Limaye, Williams, Hayasaka and Vincent are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata in a high availability cluster taught by Williams/Hayasaka/Vincent to include relocating resources that shared between nodes disclosed by Limaye. The motivation for relocating resources that shared between nodes by column 1: lines12 to 21 of Limaye is for providing high availability without interrupting even if one of the nodes included in the cluster fails.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Williams and Vincent as applied to claim 14 above, and further in view of Crochet et al (2011/0270888) hereafter Crochet.
Regarding claim 20, Williams and Vincent do not disclose all exact limitation of claim 20.
However, Crochet discloses The method of claim 14, further comprising: displaying, on a visual indicator of the storage system, assignment status of one of the plurality of storage nodes storage node to one of the two or more logical storage arrays (Crochet: [0029]: “The server node may be further configured to assign a respective color to each respective entity type and to cause the user interface node to display the text according to the assigned color”). 
Disclosures by Crochet, Williams and Vincent are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate controlling data and metadata taught by Williams/Vincent to include a cluster including implementing visualization disclosed by Crochet. The motivation for implementing visualization by paragraph [0006] of Crochet is for enabling user to identify related documents and information artifacts and quickly, ascertain, via visualization.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Thursday and Friday from 10:45 AM to 4:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136